By the Court
Dwight, J.
This purports to be a submission of a controversy, without action, under section 372 of the Code of Procedure. But the parties have apparently mistaken the province and purpose of that provision of law. Its object is to enable parties, without resort to legal process or formal pleadings, to submit to the court, for its adjudication, some alleged cause of action or claim for relief. The submission must be for an adjudication. A case must be presented in which a judgment may be rendered in favor of one and against the other of the parties to the submission; and the case must indicate what judgment is asked for.
This is not such a case. A statement of facts is presented, agreed upon between the parties, and then three questions are propounded, to be answered categorically by the court.
Ho judgment for relief is asked for, nor does, it appear that any controversy exists between the parties beyond a difference, of opinion upon the questions propounded to the court.
The facts stated are such as tend to make out a cause of action in favor of the plaintiff, against some of the defendants, for trespass ; they might, also, be possibly made the basis of a demand for equitable relief, in the nature of an injunction. But the question is not submitted whether the plaintiffs are entitled to a judgment for damages, nor whether any threatened action on the part of the defendants should be restrained by injunction.
It is impossible for the court to render any judgment upon such a submission.
The case must be dismissed, without costs to either party!
All concur. Case dismissed.